
	

113 SRES 366 ATS: Expressing support for the goals and ideals of Multiple Sclerosis Awareness Week. 
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 366
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Casey (for himself, Ms. Collins, Mr. Markey, Mr. Johanns, Mr. Isakson, and Mr. Brown) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the goals and ideals of Multiple Sclerosis Awareness Week. 
	
	
		Whereas multiple sclerosis (MS) can impact people of all ages, races, and ethnicities;Whereas MS is 2 to 3 times more common in women than in men;Whereas while MS is not directly inherited, studies show there are genetic and, probably,
			 environmental, ethnic, and geographic factors that make certain
			 individuals more susceptible to the disease;Whereas worldwide, there are approximately 2,300,000 people who have been diagnosed with MS;Whereas MS is typically diagnosed between the ages of 20 and 50, however, it is estimated that
			 between 8,000 and 10,000 children and adolescents in the United States
			 are living with MS;Whereas MS is an unpredictable neurological disease that interrupts the flow of information within
			 the brain and between the brain and the rest of the body;Whereas symptoms of MS range from numbness and tingling in the extremities to blindness and
			 paralysis, and the progress, severity, and specific symptoms of MS in any
			 affected individual cannot yet be predicted;Whereas there is no single laboratory test available that provides a definitive diagnosis for MS;Whereas the exact cause of MS is still unknown, and there is no cure;Whereas the Multiple Sclerosis Coalition, a national network of independent organizations dedicated
			 to enhancing quality of life for all those affected by MS, recognizes and
			 supports Multiple Sclerosis Awareness Week during March of every year;Whereas the mission of the Multiple Sclerosis Coalition is to enhance cooperation among
			 organizations to
			 provide greater benefits to individuals and families affected by MS;Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to
			 end MS, encourage people to demonstrate their commitment to moving toward
			 a world free from MS, and acknowledge those who have dedicated their
			 time and talent to advancing MS research and programs; andWhereas this year Multiple Sclerosis Awareness Week is being recognized during the week of March 3,
			 2014, through March 9, 2014: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of  Multiple Sclerosis Awareness Week;(2)supports promoting awareness of individuals who are affected by multiple sclerosis;(3)encourages States, localities, and the territories and possessions of the United States to support
			 the goals and ideals of Multiple Sclerosis Awareness Week by issuing
			 proclamations designating March 3, 2014, through March 9, 2014, as
			 Multiple Sclerosis Awareness Week;(4)commends the efforts of States, localities, and the territories and possessions of the United
			 States to support the goals and ideals of Multiple Sclerosis Awareness
			 Week;(5)encourages media organizations to participate in Multiple Sclerosis Awareness Week by educating the
			 public about multiple sclerosis;(6)recognizes and reaffirms the commitment of the United States to ending multiple sclerosis by
			 supporting multiple sclerosis research and education programs;(7)supports all individuals in the United States living with multiple sclerosis;(8)expresses gratitude to the family and friends of individuals living with multiple sclerosis, who
			 are a source of love and encouragement to those individuals; and(9)salutes the health care professionals and medical researchers who—(A)provide assistance to individuals affected by multiple sclerosis; and(B)continue to work towards finding new ways to stop the progression of the disease, treat its
			 symptoms, and end multiple sclerosis forever.
				
